QBfficeof tfie !Wornep @Benerd
                                    Mate of ZEexae
DAN MORALES
 ATTORNEYCmwlAL                          December 12,1994

     Honorable Bill IWitT                         Opinion No. DM-3 12
     Chair
     Education Committee                          Re: Whether a homestead exemption under
     Texas State Senate                           section 11.13(n) of the Tax Code may be
     P.O. Box 12068                               adopted by public election pursuant to voter
     Austin, Texas 78711                          petition in the taxing unit (RQ-693)


     Dear Representative Ratliff:

             You ask whether “subsection (n) of section 11.13 of the Texas [Tax] Code
     require[s] that a governing body of a taxing unit call an election upon the petition of at
     least 20 percent of the qualified voters who voted in the taxing unit’s Last election.”
     Section 11.13 provides for various homestead exemptions from property taxation.

              Subsection (n) as first added in 1983 provided for an additional homestead
     exemption under section 11.13 The exemption was to be adopted by the governing body
     of a taxing unit. There was no provision for a public election on the issue or for a petition
     therefor. Subsection (n), as added in 1983, read in pertinent part as follows:

               In addition to any other exemptions provided by the section, an
               individual is entitled to an exemption from taxation by a taxing unit
               of a percentage of the appraised value of his residence homestead if
               the exemption is adopted by the governing body of the taxing
               unit.      If the percentage set by the taxing unit produces an
               exemption in a tax year of less than $5,000 when applied to a
               particular residence homestead, the individual is entitled to an
               exemption of $5,000 of the appraised value.

     Acts 1983, 68th Leg., ch. 851, $6, at 4822. The subsection also limited the percentage of
     appraised value of homesteads that could be exempted by the governing body of a taxing
     unit.

             In a 1991 amendment, in the same bill that created the county education district
     (“CED”) scheme of school finance, the legislature added provisions under subsection (n)
     of Tax Code section 11.13 for homestead exemptions with regard to CEDs specifically.
     The amendment added the language “other than a county education district” after “taxing
     unit” in the first sentence of the pm-existing portion of section 11.13(n), quoted above,
     deleted obsolete limitations on the percentage of exemption that could be allowed in the




                                                .p. 1662
Honorable Bill Batliff - Page 2            (DM-312)




years 1982 and afler, and also added the following language to the end of the subsection:

          In addition to any other exemptions provided by this section, an
          individual is entitled to an exemption from taxation by a county
          education district of a percentage of the appraised value of his
          residence homestead if the exemption is adopted by the voters of the
          district at an election held in the district for that purpose under
          Section 20.946, Education Code. If the percentage set by voters
          produces an exemption in a tax year of less than SS,OOOwhen applied
          to a particuhtr residence homestead, the individual is entitled to an
          exemption of S5,OOOof the appraised value. The percentage adopted
          by the voters may not exceed 20 percent.

Acts 1991,72d Leg., ch. 20,s 19,413 (Vernon’s Sess. Law Serv.)

         Thus, as amended in 1991, subsection (n) of section 11.13, provided for the
adoption of CED homestead exemptions by public election. The referenced section
20.946 of the Education Code, added in the same 1991 bill amending subsection (n),
provided for CEDs’ ordering an election on the adoption of such exemption, and in the
event that the exemption was not adopted at such election, for holding later elections on
that issue upon the receipt of petitions signed by the required number of voters. Id. 4 2, at
407. In our opinion, however, with respect to taxing units “other than a county education
district,” there was still no provision for a homestead exemption under the subsection
being effected by an election. Such exemptions were still to be “adopted by the governing
body.”

         In 1993, the legislature abolished CEDs. Acts 1993, 73d Leg., ch. 347, 5 4.14,
Vernon’s Sess. Law Serv. 1481, 1528. The same bill generally deleted references in state
law to CEDs, including the above-quoted sentence added to subsection (n) of Tax Code
section 11.13 in 1991, and reading: “In addition to any other exemptions provided by this
section, an individual is entitled to an exemption from taxation by a county education
district     if the exemption is adopted by the voters of the district.” Id. at 1527. The bill
also deleted Education Code section 20.946, discussed above, providing for CEDs’
adoption of the homestead exemption by election. Id. 5 4.13, at 1528. However, the last
two sentences of subsection (n), which had been added in the 1991 amendment, although
they had been part of the 1991 addition pertaining to CEDs, were not deleted, and appear
in both the 1993 session laws and Vernon’s 1994 supplement as current law.

        Although the last two sentences of subsection (n) remain on the books, we do not
think they operate to provide for an election on a homestead exemption under the
subsection for taxing units other than CEDs. We find nothing in the series of amendments
outlined above or in their legislative history, which indicates that the last two sentences of
subsection (n), adopted to apply to the now abolished CEDs, have come to apply to the
adoption of homestead exemptions by other taxing units. In our opinion, there has never
been and is not now any provision authorizing taxing units other than the now abolished
CEDs to have an election on the adoption of the subsection (n) homestead exemption.

                                            p. 1663
Honorable Bill Ratliff - Page 3          (DM-312)




                                  SUMMARY

              There is no provision for the adoption of homestead exemptions
          under section 11.13(n), Tax Code, by public election in a taxing unit.
          Said exemptions are adopted by action of the taxing unit’s governing
          body.




                                                    DAN MORALES
                                                    Attorney General of Texas

JORGE VEGA
Fii Assistant Attorney General

DREW T. DURHAM
Deputy Attorney General for Criminal Justice

JAVIBR AGUILAR
Special Assistant Attorney General

RENEA HICKS
State Solicitor

SARAH J. SHIRLEY
Chair, Opiion Committee

Prepared by William M. Walker
Assistant Attorney General




                                          p. 1664